Citation Nr: 0332634	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility requirements for Department of 
Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant claims that he had service in the Philippine 
Commonwealth Army in the service of the United States during 
World War II.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the VA Regional Office (RO).


REMAND

In his September 2002 substantive appeal, the appellant 
requested a hearing before a Member of the Board at the RO.  
Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following actions: 

The RO should schedule the appellant for 
a Board hearing at the RO.  The appellant 
should be notified in writing of the 
date, time and place of the hearing, and 
a copy of the notice letter should be 
associated with the claims file.  After 
the appellant has testified, or in the 
event he cancels the hearing or fails to 
report, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




